        Case 1:19-cv-11292-NRB Document 21
                                        17 Filed 06/29/20
                                                 04/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK                                 19-cv-11292 (NRB)


 EVERGREEN LINE JOINT SERVICE
 AGREEMENT, FMC NO. 011982
 CONSISTING OF EVERGREEN MARINE
 CORP. (TAIWAN) LTD., EVERGREEN
 MARINE (UK) LTD., ITALIA MARITTIMA
 SPA, EVERGREEN MARINE (HONG                        DEFAULT JUDGMENT AGAINST
 KONG) LTD., AND EVERGREEN MARINE                   DEFENDANT, NOVOMARINE
 (SINGAPORE) PTE LTD. d.b.a.                        CONTAINER LINE LLC
 EVERGREEN LINE,

                                    Plaintiffs,     [Final Judgment resolving all
                  - against –                       remaining claims]

NOVOMARINE CONTAINER LINE LLC.,

                                   Defendant.



      This action having been commenced on December 10, 2019 by the filing of the

Summons and Complaint, and a copy of the Summons and Complaint having been

served on the defendant, NOVOMARINE CONTAINER LINE LLC, on February 7, 2020

by delivery to Janessa Wright of the Florida Secretary of State and proof of service

having been filed on February 18, 2020, and defendant, NOVOMARINE CONTAINER

LINE LLC not having answered the Complaint, and the time for answering the

Complaint having expired,

      And the claims pleaded in the Complaint against the only two other defendants

named in this action, ANCHOR FREIGHT SERVICES, INC. and DANIIL RUVINSKY,

having been voluntarily dismissed on April 2, 2020, it is

      ORDERED, ADJUDGED AND DECREED, that:



                                         1
              Case 1:19-cv-11292-NRB Document 21
                                              17 Filed 06/29/20
                                                       04/07/20 Page 2 of 2



         1.       Plaintiffs have judgment against defendant, NOVOMARINE CONTAINER

LINE LLC, in the liquidated amount of $15,135.00 plus costs and disbursements of this

                         570
action in the amount of $______________,                      15,705
                                         amounting in all to $__________; and

         2.       All remaining claims pleaded against defendant, NOVOMARINE

CONTAINER LINE LLC, in the Complaint are dismissed without prejudice.

Dated:            New York, NY

                         June 29 2020
                  _____________,                ___________________________
                                                         U.S.D.J.



                                                This document was entered on the

                                                                   June 29 2020
                                                Docket on ______________,




                                         2
